Case: 19-40102      Document: 00515104830         Page: 1    Date Filed: 09/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 19-40102                            FILED
                                  Summary Calendar                   September 4, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JULIO CESAR MALDONADO-GONZALEZ, also known as Burqueti,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-252-6


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Julio Cesar Maldonado-Gonzalez filed a 28 U.S.C. § 2255 motion
challenging the sentence imposed upon his conviction for conspiracy to
distribute and to possess with the intent to distribute methamphetamine and
was sentenced to 188 months of imprisonment. The district court granted
Maldonado-Gonzalez’s § 2255 motion, vacated his sentence, and ordered
resentencing. At the resentencing proceeding, the district court sentenced


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40102      Document: 00515104830       Page: 2   Date Filed: 09/04/2019


                                     No. 19-40102

Maldonado-Gonzalez within the guidelines range to 151 months of
imprisonment. He appeals.
      Maldonado-Gonzalez argues that under Pepper v. United States, 562
U.S. 476 (2011), the district court plainly erred in imposing his sentence by
failing to indicate that it had considered evidence of his postsentencing
rehabilitative efforts. As he acknowledges, his failure to object on this ground
in the district court results in plain-error review. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
      To   show   the    requisite    plain   error,   Maldonado-Gonzalez      must
demonstrate a clear or obvious forfeited error that affected his substantial
rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes that
showing, this court “should exercise its discretion to correct the forfeited error
if the error seriously affects the fairness, integrity or public reputation of
judicial proceedings.” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1905
(2018) (quoting Molina-Martinez v. United States, 136 S. Ct. 1338, 1340
(2016)).
      Maldonado-Gonzalez has not shown that any error was clear or obvious
because, though Pepper permits a district court to consider postsentencing
rehabilitative conduct, it is not clear that Pepper mandates consideration of
such conduct. See Pepper, 562 U.S. at 490; United States v. Warren, 720 F.3d
321, 326–27 (5th Cir. 2013).
      Accordingly, the district court’s judgment is AFFIRMED.




                                          2